DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The effective filing date of the instant application is 3 June 2020.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The instant claims are towards an anhydrous composition comprising propandediol and a single surfactant composition consisting of anionic surfactant wherein the viscosity is from 120,000 cps to 3,000,000 cps. The anionic surfactant, in turn, must include two or more of a) sodium cocoyl isethionate and b) one of sodium lauroyl methyl isethionate and sodium cocoyl methyl isethionate. The closest prior art, Erkens et al (US 2019/0110970), teaches an anhydrous shampoo comprising propanediol and an anionic surfactant but further requires additional surfactants that are not anionic. Zhao et al. (US 2018/0110704) teaches a hair care composition comprising an anionic surfactant, water miscible solvent (which can be propanediol [0072]), and HFO propellant (abstract). The anionic surfactant can be sodium cocoyl isethionate [0038] however there is no teaching or suggestion to combine sodium cocoyl isethionate with one of sodium lauroyl methyl isethionate and sodium cocoyl methyl isethionate. Further search of the prior art does not provide any motivation or suggestion to prepare an anhydrous formulation that .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S ROSENTHAL whose telephone number is (571)272-6276. The examiner can normally be reached M-F 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/ANDREW S ROSENTHAL/           Primary Examiner, Art Unit 1613